                                                       CLERKS OFFICE U.S. DIST. COURT
                                                          AT CHARLOTTESVILLE, VA
                                                                FILED
                                                            02/21/2019
                                                          JULIA C. DUDLEY, CLERK
                                                          BY: /s/ J. JONES
                                                             DEPUTY CLERK




Received in chambers by reliable electronic
                                    ctronic means on February 21
                                                              21, 2019.



                                              USMJ
